office_of_chief_counsel department of the treasury internal_revenue_service washington d c number release date conex-145988-10 uil date the honorable bill nelson united_states senate washington dc dear senator nelson i am responding to your letter dated date on behalf of your constituent ---- ------------------------ he inquired about tax_rates on dividends from stock and whether such rates would continue under president obama’s proposed tax plan generally a taxpayer includes dividend income in gross_income which the law taxes at the same rate as ordinary_income sec_61 of the internal_revenue_code the code however the law currently permits the taxation of qualified_dividend_income at the same rate as capital_gain income sec_1 of the code for the maximum_tax rate for qualified_dividend_income i sec_15 percent sec_1 of the code under current law the special treatment for qualified_dividend_income will expire on date and dividend income will be taxed at ordinary_income rates starting in the joint_committee on taxation published a report on date analyzing president obama’s proposed budget for fiscal_year according to the report the current tax treatment for qualified_dividend_income would become permanent under president obama’s proposed budget further the maximum_tax rate for qualified_dividend_income would remain pincite percent for unmarried taxpayers whose adjusted_gross_income is not over dollar_figure or not over dollar_figure for married taxpayers filing jointly however the congress has not enacted president obama’s proposed budget for fiscal_year into law whether the taxation of qualified_dividend_income will be at capital_gain tax_rates and what tax_rate will apply after depends on congressional legislation at this time the congress has not enacted legislation regarding qualified_dividend_income absent conex-145988-10 legislation the taxation of all dividend income will be at ordinary_income tax_rates rather than capital_gain tax_rates starting in i hope this information is helpful please contact me or ----------------at --------------------- if you need further assistance sincerely thomas d moffitt chief branch income_tax and accounting
